Reargument of this appeal is directed at the March Term of this court. Counsel are requested to address themselves to these questions: Assuming that the theory adopted by the Court of Claims was sound, was it correctly applied to the facts of this case in determining the amount of the damages awarded? Were sufficient sums allowed for the costs and expenses involved in the development of the land so as to make it suitable for sale as cemetery lots and for the cost of care and maintenance of the cemetery and the repair and replacement of roads, drainage system and embellishments in perpetuity? Was the proof upon the trial with respect to these items sufficient to enable the court to determine them fairly in estimating the amount of the net profits to be anticipated from the cemetery operation? Counsel are also requested to submit their views, upon the basis of the record, as to the availability of vacant lands in the vicinity for use for cemetery purposes and the effect to be given to that factor in determining the amount of damages to be awarded the claimant. Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ., concur. [208 Misc. 171.]